EXHIBIT 10.1


CHANGE IN CONTROL SEVERANCE AGREEMENT

                        This Change in Control Severance Agreement (as modified,
amended or restated from time to time in the manner provided herein, this
“Agreement”) is by and between the individual employee named below (the
“Employee”) and SPAR Group, Inc. (the “Company”). The Employee and the Company
may be referred to individually as a “Party” and collectively as the “Parties”.

                        In consideration of past, present and future employment
by the Company, the mutual covenants below and other good and valuable
consideration (the receipt and adequacy of which are hereby acknowledged), the
Employee and Company hereby agree as follows:

                        Section 1.        Introduction. The Employee is Chief
Financial Officer of the Company. The Employee and the Company have entered into
this Agreement in order to provide severance payments from the Company to the
Employee under certain circumstances if, pending or following a Change in
Control, the Employee leaves for Good Reason or is terminated other than in a
Termination For Cause (as such terms are hereinafter defined). However, this
Agreement is not intended, and shall not be deemed or construed, to create any
employment term or period, and except as otherwise provided in any other written
agreement with the Employee, the Employee acknowledges and agrees that the
Employee’s employment is “at will” and modifiable from time to time and
terminable at any time, for any reason or no reason, and without notice or
benefit of any kind.

                        Section 2.        Certain Definitions. Definitions shall
be applicable equally to the singular and plural forms of the terms defined,
each use of a neuter, masculine, feminine or plural pronoun shall be deemed to
refer to the form of pronoun appropriate to the circumstance, and each other
reference to or by gender shall include reference to each other or neuter gender
appropriate to the circumstance, in each case as the context may permit or
require. As used in this Agreement, the following capitalized terms and
non-capitalized words and phrases shall have the meanings respectively assigned
to them:

                        (a)               “Authorized Representative” shall mean
any of (i) the Board, (ii) the Chairman, or (iii) the President.

                        (b)               “Beneficial Owner” shall mean any
person who beneficially owns (within the meaning of Rule 13d-3 promulgated under
the Securities Exchange Act), securities issued by the referenced corporation or
other entity, whether directly or indirectly, and whether individually, jointly
with any other person(s) or otherwise.

                        (c)              “Board” shall mean the Board of
Directors of the Company or (except for purposes of a Change in Control) the
applicable SPAR Affiliate.

                        (d)              “Chairman” shall mean the Chairman of
the Company.

                        (e)              “Change in Control” shall mean any of
the following:

  (i)   when any “person” or “group” (as contemplated in Sections 3(a)(9) and
13(d)(3), respectively, of the Securities Exchange Act), becomes a Beneficial
Owner of a Majority of Voting Securities issued by the Company, ineachcase other
than any acquisition of Company Securities (A) in any transaction covered by and
exempted under clause (iv) of this definition, (B) by the Employee or any group
of which the Employee voluntarily is a member, (C) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any SPAR Affiliate
or (D) by any corporation or other entity if, immediately following such
acquisition, the Beneficial Owners of a Majority of Voting Securities of the
acquirer (or its ultimate parent) outstanding immediately after such event are
either (1) the persons who were the Beneficial Owners of all or substantially
all of the voting Company Securities immediately prior to such acquisition and
in substantially the same proportions as their ownership immediately prior to
such event, or (2) by Robert G. Brown and/or William H. Bartels;


  (ii)   when individuals who are members of the Board as of the date hereof or
who are added as hereinafter provided (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent




--------------------------------------------------------------------------------

  to the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the then
Incumbent Board shall thereafter be added (for the purposes hereof) as a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened solicitation of proxies or consents not by or on behalf of at least a
majority of the then Incumbent Board;


  (iii)   when any individual shall become the Chairman or Chief Executive
Officer of the Company if such individual was not the Chairman or Chief
Executive Officer of the Company or any of its subsidiaries as of January 1,
2007;


  (iv)   any reorganization, merger or consolidation of the Company or any of
its subsidiaries, ineachcase other than (A) any merger of any SPAR Affiliate
(other than the Company) into the Company or any of its subsidiaries as the
surviving entity, or (B) one in which all or substantially all of the Beneficial
Owners’ of the voting Company Securities immediately prior to such event are,
immediately following such event, Beneficial Owners of a Majority of Voting
Securities of either the Company or the surviving entity of a merger with the
Company (or its ultimate parent), as the case may be, outstanding immediately
after such event and in substantially the same proportions as their ownership
immediately prior to such event;


  (v)   the approval by the Company’s Board or stockholders of a plan of
complete liquidation of the Company; or


  (vi)   any sale or other disposition by the Company of all or substantially
all of its assets , ineachcase other than (A) any assignment or pledge of all or
substantially all of the respective assets and properties of the Company and its
subsidiaries to one or more lenders as security for their respective credit,
indebtedness and guaranties, (B) any acquisition by the Company or any of its
subsidiaries of the assets of any SPAR Affiliate (whether by assignment, merger,
liquidation or otherwise), or (C) any transaction in which all or substantially
all of the Beneficial Owners’ of the voting Company Securities immediately prior
to such event are, immediately following such event, Beneficial Owners of a
Majority of Voting Securities of both the Company and the acquiring entity (or
its ultimate parent) outstanding immediately after such event and in
substantially the same proportions as their ownership immediately prior to such
event; or


  (vii)     the Company is no longer a Reporting Company;


provided, however, that it shall not constitute a Change in Control if and for
so long as Robert G. Brown retains effective control of the Company and shall
continue to be both the Chairman and Chief Executive Officer of the Company and
the Company remains a Reporting Company.

                        (f)        “Company Securities” shall mean any
securities issued by the Company, whether acquired directly from the Company, in
the marketplace or otherwise.

                        (g)        “Good Reason” shall mean the occurrence of
any of the following events:

  (i)   the failure to elect or appoint, or re-elect or re-appoint, the Employee
to, or removal or attempted removal of the Employee from, his position as Chief
Financial Officer of the Company (except in connection with the proper
termination of the Employee’s employment by the Company by reason of death,
disability or Termination For Cause);


  (ii)   the assignment to the Employee of any duties inconsistent with the
status of the Employee’s office and/or position with the Company;


  (iii)   any adverse change in the Employee’s title or in the nature or scope
of the Employee’s authorities, powers, functions or duties of the position(s)
with the Company or applicable SPAR Affiliate;


  (iv)   the willful delay by the Company or applicable SPAR Affiliate for more
than ten (10) business days in the payment to the Employee, when due, of any
part of his or her compensation;


  (v)   a reduction in the Employee’s salary or benefits (other than a
discretionary bonus);


-2-



--------------------------------------------------------------------------------

  (vi)   a failure by the Company to obtain the assumption of, and agreement to
perform, this Agreement by any successor to the Company;


  (vii)   a change in the location at which substantially all of the Employee’s
duties with the Company are to be performed from the county and state in which
the Employee is currently performing substantially all of his or her duties
(excluding those duties performed at home or on the road);


  (viii)   the Employee no longer reports directly to either the Board,
Chairman, President or Chief Executive Officer; or


  (ix)   the Company is no longer a Reporting Company;


provided, however, that the appointment of a new Chief Executive Officer, or
requiring the Employee to report to or be supervised by the new Chief Executive
Officer (in whole or in part), shall not (without more) constitute Good Reason.

                        (h)        “Majority of Voting Securities” shall mean
securities of the referenced person representing more than fifty percent (50%)
of the combined voting power of the referenced person’s then outstanding
securities having the right to vote generally in the election of directors,
managers or the equivalent.

                        (i)        “Protected Period” shall mean the last to
expire of (A) the thirty-six month period commencing on the date hereof, and (B)
the twenty-four month period commencing on the date of the relevant Change in
Control. For the sake of clarity, a Protected Period based on a Change in
Control shall restart with each new Change in Control during the Employee’s
employment with the Company (or their respective successors in any Change in
Control, as applicable).

                        (j)        “Reporting Company” shall mean a company that
both (i) is required to file periodic reports pursuant to either Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and (ii) has its
shares of common stock listed on a securities exchange or registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended.

                        (k)        “Representative” shall mean any subsidiary or
other affiliate of the referenced person or any shareholder, partner, equity
holder, member, director, officer, manager, employee, consultant, agent,
attorney, accountant, financial advisor or other representative of the
referenced person or of any of its subsidiaries or other affiliates, ineachcase
other than the Employee.

                        (l)        “Securities Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended, or any corresponding or succeeding
provisions of any applicable law (including those of any state or foreign
jurisdiction), and the rules and regulations promulgated thereunder, ineachcase
as the same may have been and hereafter may be adopted, supplemented, modified,
amended, restated or replaced from time to time.

                        (m)        “SPAR Affiliate” shall mean and currently
includes (without limitation) each of the Company’s direct and indirect
subsidiaries (including, without limitation, SPAR Acquisition, Inc., SPAR
Marketing, Inc., SPAR/Burgoyne Retail Services, Inc., SPAR, Inc., SPAR Marketing
Force, Inc., SPAR Trademarks, Inc., SPAR Group International, Inc., SPAR/PIA
Retail Services, Inc., SPAR Technology Group, Inc., SPAR All Store Marketing
Services, Inc., SPAR Canada, Inc., SPAR Canada Company, Retail Resources, Inc.,
Pivotal Field Services, Inc., PIA Merchandising Co., Inc., Pacific Indoor
Display Co. d/b/a Retail Resources, Pivotal Sales Company, and PIA Merchandising
Ltd.), the Company’s affiliates (including, without limitation, SPAR Marketing
Services Inc., SPAR Management Services, Inc., and SPAR InfoTech, Inc.), and
each other entity under the control of or common control with any of the
foregoing entities, ineachcase whether now existing or hereafter acquired,
organized or existing.

                        (n)        “SPAR Group” shall mean the Company and all
of the SPAR Affiliates.

                        (o)        “Termination For Cause”        shall mean any
termination of the Employee for any of the following reasons: (i) the Employee’s
willful, negligent or repeated breach of, or the Employee’s willful, negligent
or repeated nonperformance, misperformance or dereliction of any of his or her
duties and responsibilities under, (A) any employment agreement or
confidentiality agreement with the Company, (B) the directives of the Board or
any Authorized Representative, or (C) the Company’s policies and procedures
governing his or her employment, in each case other than in connection with any
absence or diminished capacity due to illness, disability or incapacity excused
by (1) the policies and procedures of the Company, (2)

-3-



--------------------------------------------------------------------------------

the terms of his or her employment or (3) the action of the Board or any
Authorized Representative; (ii) the gross or repeated disparagement by the
Employee of the business or affairs of the Company, any SPAR Affiliate or any of
their Representatives that in the reasonable judgment of the Company has
adversely affected or would be reasonably likely to adversely affect the
operations or reputation of any such person; (iii) any resume, application,
report or other information furnished to the Company by or on behalf of the
Employee shall be in any material respect untrue, incomplete or otherwise
misleading when made or deemed made; (iv) the Employee is indicted for, charged
with, admits or confesses to, pleads guilty or no contest to, adversely settles
respecting or is convicted of (A) any willful dishonesty or fraud (whether or
not related to the Company or any SPAR Affiliate), (B) any theft or embezzlement
by the Employee of any asset or property of the Company, any SPAR Affiliate or
any of their respective Representatives, customers or vendors, (C) any other
misdemeanor involving moral turpitude, or (D) any other felony; (vi) alcohol or
drug abuse by the Employee; or (v) any other event or circumstance that
constitutes cause for termination of an employee under applicable law and is not
described in another clause of this subsection.

                        Section 3.        Severance.        (a) Lump Sum
Payment.         If the Employee’s employment with the Company (or its
applicable successor in any Change in Control, as applicable) shall be
terminated pending or within the Protected Period following any Change in
Control by (i) the Company for any reason other than the Employee’s death or
permanent disability or a Termination For Cause, or (ii) by the Employee for
Good Reason (either of which will be referred to as a “Severance Termination”),
then the Company shall promptly (but not later than the tenth business day
following such Severance Termination) pay (or cause aSPAR Affiliate to promptly
pay) to the Employee severance pay (in a lump sum) in an amount equal to the sum
of:

  (i)   the Employee’s annual salary rate in effect immediately prior to his
cessation of such employment (or, if greater, at the highest annual salary rate
in effect at any time during the one-year period preceding the date of such
termination), times a multiple (calculated to two decimal places) equal to the
remainder of (i) Protected Period (i.e., the number of months in the Protected
Period, minus (ii) the number of months (to two decimal places, but not less
than zero) by which the Severance Termination date followed the effective date
of the Change in Control; and


  (ii)   the maximum bonus that would have been paid or payable to the Employee
under the Company’s bonus proposal to the Employee for the full year of the
Severance Termination as if all performance criteria had been fully satisfied,
but in any event not to exceed twenty-five percent (25%) of the Employee’s
annual salary rate referred to above.


                        (b)       Vacation Days.        In addition and in any
event, promptly (but not later than the tenth business day) following the date
of any termination or resignation pending or following a Change in Control, the
Company shall pay (or cause a SPAR Affiliate to pay) to the Employee an amount
equal to his or her accrued and unused vacation days, computed at the Employee’s
annual salary rate in effect immediately prior to his cessation of such
employment (or, if greater, at the highest annual salary rate in effect at any
time during the one-year period preceding the date of such termination) and in
accordance with the applicable policy of the Company (or if changed pending or
following a Change in Control, in accordance with the immediately preceding
applicable policy of the Company).

                        (c)       Insurance.         In addition, during the
two-year period following the effective date of any Change in Control, the
Employee and his dependents shall continue to receive the insurance benefits
received during the preceding year as well as any additional insurance benefits
as may be provided to executive officers or their dependents during such period
in accordance with the Company’s policies and practices. The Employee’s required
co-payments shall not exceed those payable by the other executive officers of
the SPAR Group.

                        (d)       Stock Options.         Each stock option
granted to the Employee that has not, by its express terms, vested shall be
deemed to have vested on the date of any Severance Termination, and shall
thereafter be exercisable for the maximum period of time allowed for exercise
thereof under the terms of such option, assuming that the Employee’s employment
with the Company had been terminated by the Company other than Termination For
Cause or by the Employee for Good Reason. An election by the Employee to
terminate his or her employment for Good Reason pending or following a Change in
Control shall be deemed to be a permitted retirement (irrespective of age) of
the Employee for the purpose of interpreting the provisions of any of the
Company’s employee benefit plans, programs, or policies.

-4-



--------------------------------------------------------------------------------

                        (e)       401k.        The Employee shall be entitled to
a 401k matching contribution for the year of his Severance Termination, which
the Company shall pay into the Employee’s 401k (or deliver to the Employee for
deposit into any rollover account respecting such 401k) at the same time for
such year as matching contributions are made to the 401k plans of other
executive officers.

                        (f)       Illness not affecting Good Reason.        The
Employee’s right to terminate his employment for Good Reason pending or
following a Change in Control shall not be affected by his illness or
incapacity, whether physical or mental, unless the Company shall at the time be
entitled to terminate his or her employment by reason thereof.

                        (g)       Parachute Payments.         Notwithstanding
any other provision of this Section 3, if it is determined that part or all of
the compensation or benefits to be paid to the Employee under this Agreement in
connection with the Employee’s Severance Termination , or under any other plan,
arrangement or agreement, constitutes a “parachute payment” under section
280G(b)(2) of the Internal Revenue Code of 1986, as amended, then the amount
constituting a parachute payment that would otherwise be payable to or for the
benefit of the Employee first shall be deferred (to the greatest extent
permitted by such applicable law), and to the extent not so deferred, shall be
reduced (if required under such applicable law), but only to the extent
necessary, so that such amount would not constitute a parachute payment. Any
determination that a payment constitutes a parachute payment shall be made as
promptly as practicable following the Employee’s termination of employment (but
not later than the date payment is required under subsection (a) of this
Section) by the independent public accountants that audited the Company’s
financial statements for the fiscal year preceding the year in which the
Employee’s employment was terminated, whose determination shall be final and
binding in all cases. Unless the Employee is given notice that a payment (or
payments) will constitute a parachute payment prior to the earlier of (1)
receipt of such payments or (2) the tenth business day following his or her
Severance Termination, no payment (or payments) shall be deemed to constitute a
parachute payment. If the determination made pursuant to this subsection would
result in a deferral (to the greatest extent permitted under such applicable
law) and to the extent not so deferred, a reduction (to the minimum extent
required by such applicable law) of the payments that would otherwise be paid to
the Employee, the Employee may elect, in his sole discretion, which and how much
of any particular entitlement shall be so deferred or reduced (giving effect to
any payments and benefits that may have been received prior to such termination)
and shall advise the Company in writing of his election within 10 days of the
determination of the deferral or reduction in payments. If no such election is
made by the Employee within such 10-day period, the Company shall determine
which and how much of any entitlement shall be deferred (to the greatest extent
permitted under such applicable law) and, to the extent not so deferred, reduced
(to the extent required under such applicable law) and shall notify the Employee
promptly of such determination. The Company shall (or shall cause the applicable
SPAR Affiliate to) pay to, or distribute to or for the benefit of, the Employee
such amounts as are then due to the Employee under this Agreement and shall
timely pay to, or distribute to or for the benefit of, the Employee in the
future such amounts as become due to the Employee under this Agreement.

                        (h)       Extension of Benefits:        Any extension of
benefits following a Severance Termination shall be deemed to be in addition to,
and not in lieu of, any period for benefits continuation provided for by
applicable law at the Company’s, the Employee’s or his dependents’ expense, as
applicable.

                        (i)       Temporary Suspension of Section’s
Benefits.         Notwithstanding any other provision of this Section 3, in the
event that the Employee’s Termination For Cause pending or following a Change in
Control is solely based on the Employee having been indicted for or charged with
any one or more of the deeds described in clause (iv) of the definition of
Termination For Cause, the benefits of this Section 3 (other than those under
subsections (b), (c) and (h) hereof respecting vacation pay, insurance and the
like) shall be temporarily withheld and placed in escrow until such time as
either:

  (i)   the first to occur of (A) the final determination by an appropriate
authority (including an arbitrator) that the Employee is not guilty or is
acquitted of such deed(s), (B) the Company’s written acknowledgement that the
Employee is not guilty or acquitted of such deed(s) or the substantive
equivalent or any settlement with the Employee to any such effect, or (C) the
passage of twelve months following such termination without the good faith
prosecution (criminal or civil) of the Employee for or arbitration of such
deed(s), in any which case the termination shall be deemed a Severance
Termination and the Employee shall be entitled at such time to (x) all the
benefits of this Section 3 as of such first to occur date, plus (y) the
Employee’s salary and maximum bonuses for the period from termination through
the date severance is actually paid under subsection (a) of this Section 3 (the
“Resolution Period”), plus (z) an extension of the Employees benefit periods
under subsections (c) and (h) of this Section 3 and


-5-



--------------------------------------------------------------------------------

  stock option exercise period(s) under subsection (d) of this Section 3 equal
to the length of the Resolution Period; or


  (ii)   the Employee admits or confesses to, pleads guilty or no contest to,
adversely settles respecting or is convicted of such deed(s), in any which case
the Employee shall not be entitled to any of the benefits of this Section 3, any
salary or bonus pending such resolution, or any of the benefits of subsection
(b) hereof.


                        (j)       Employee’s Estate.         In the event the
Employee shall die after a Severance Termination (including, without limitation,
during the Resolution Period), this Agreement and the benefits of this Section 3
shall inure to the benefits of the estate, heirs and legal representatives of
the deceased Employee in accordance with his or her will or applicable law, as
the case may be.

                        Section 4.        Waivers of Notice, Etc.        Each
Party hereby absolutely, unconditionally, irrevocably and expressly waives
forever each and all of the following: (a) delivery or acceptance and notice of
any delivery or acceptance of this Agreement; (b) notice of any action taken or
omitted in reliance hereon; (c) notice of any nonpayment or other event that
constitutes, or with the giving of notice or the passage of time (or both) would
constitute, any nonpayment, nonperformance, misrepresentation or other breach or
default under this Agreement; (d) notice of any material and adverse effect,
whether individually or in the aggregate, upon the assets, business, cash flow,
expenses, income, liabilities, operations, properties, prospects, reputation or
condition (financial or otherwise) of a Party, its Representative or any other
person,; and (e) any other proof, notice or demand of any kind whatsoever with
respect to any or all of a Party’s obligations or promptness in making any claim
or demand under this Agreement.

                        Section 5.        Consent to Exclusive New York
Jurisdiction and Venue, Waiver of Personal Service, Etc.         Each Party
hereby consents and agrees that the Supreme Court of the State of New York for
the County of Westchester, White Plains, New York, and the United States
District Court for the Southern District of New York, White Plains, New York,
each shall have exclusive personal jurisdiction and proper venue with respect to
any claim or dispute under this Agreement between the Employee and the Company
or SPAR Affiliate or any other aspect of their employment relationship; In any
such claim or dispute between the Employee and the Company or any SPAR
Affiliate, no Party will raise, and each Party hereby absolutely,
unconditionally, irrevocably, expressly and forever waives, any objection or
defense to any such jurisdiction as an inconvenient forum. Each Party hereby
absolutely, unconditionally, irrevocably, expressly and forever waives personal
service of any summons, complaint or other process on such Party or any
authorized agent for service of such Party in any claim or dispute under this
Agreement (irrespective of whether more parties may be involved). Each Party
each hereby acknowledges and agrees with the other Party that service of process
may be made in any such claim or dispute under this Agreement upon such Party by
(i) delivery pursuant to Section 7 hereof or (ii) any manner of service
available under the applicable law at address referenced in Section 7 hereof.

                        Section 6.        Arbitration. (a) Arbitration
Generally.          Except as otherwise provided in this Section, any unresolved
dispute or controversy with respect to this Agreement shall be settled
exclusively by arbitration conducted by the American Arbitration Association
(including any successor body of similar function, “AAA”) in accordance with the
AAA’s Commercial Arbitration Rules then in effect (“AAA Rules”) and held in
Westchester County, New York. In any arbitration, no Party will raise, and each
Party hereby expressly and irrevocably waives, any objection or defense to such
location as an inconvenient forum. To commence an arbitration, the aggrieved
Party shall submit an arbitration notice (including a copy of this Agreement and
a reasonable description of its claims) to the AAA at its headquarters in New
York, New York, and request a list of qualified arbitrators. The Parties agree
that each arbitrator must have significant experience and knowledge in the
applicable field of endeavor and (to the extent applicable) in the accounting
field and GAAP.

                        (b)       Arbitrator Selection.         Unless the
Parties agree in writing to a single arbitrator prior to selection and a
mechanism for his or her selection, three arbitrators shall be chosen by the
Parties from the list submitted by the AAA within ten business days of receiving
such list (or any subsequent list if applicable). Either Party may object to any
proposed arbitrator that does not reasonably appear to have the required
experience and knowledge or does not reasonably appear to be a disinterested,
unrelated third party. If the Parties cannot agree on the three arbitrators,
each Party shall select a single disinterested arbitrator from the AAA’s list
with such qualifications and the two arbitrators so selected by the Parties
shall select the third arbitrator with such qualifications in accordance with
the AAA Rules. The arbitration shall begin within 30 business days of such
appointment unless another date and/or place is otherwise agreed upon in writing
by the Parties.

-6-



--------------------------------------------------------------------------------

                        (c)       Arbitrator’s Limited Authority.          The
arbitrator(s) shall not have the authority to add to, detract from, or modify
any provision of this Agreement. The Parties hereby instruct and direct the
arbitrator to determine each claim or severable part thereof in accordance with
the terms and provisions of this Agreement, and the arbitrator(s) shall not
“split the difference” or employ other equitable principles of allocation.
Discovery will be strictly limited to documents of the parties specifically
applicable to the claims, excluding, however, those items protected by
attorney/client, accountant or other professional or work product privilege
(which the parties hereby agree have not been waived by the Parties hereto or
other applicable Persons). No depositions, interrogatories or other prescreening
of a Party or its Representatives or expert witnesses will be permitted. No
punitive, consequential or similar damages shall be awarded by the
arbitrator(s).

                        (d)       Arbitrator’s Decision.          The
arbitrator(s) shall render a decision and award within sixty (60) days after the
commencement of the arbitration. Such decision and award shall be in writing,
shall be delivered to each Party and shall be conclusive and binding on the
Parties. Judgment on such decision and award may be entered in any court of
competent jurisdiction.

                        (e)       Arbitrator’s Fees and Expenses. Except as
otherwise provided in this Agreement, each Party shall pay (i) the fees and
disbursements of its own attorneys and the expenses of its proof, and (ii) half
of the fees and expenses of the AAA and the arbitrator(s), ineachcase
irrespective of outcome.

                        Section 7.        Notice.         Any notice, request,
demand, service of process or other communication permitted or required to be
given to a Party under this Agreement shall be in writing and shall be sent to
the applicable Party at the address set forth on the signature page below (or at
such other address as shall be designated by notice to the other Party and
Persons receiving copies), effective upon actual receipt (or refusal to accept
delivery) by the addressee on any business day during normal business hours or
the first business day following receipt after the close of normal business
hours or on any non-business day, by (a) FedEx (or other equivalent national or
international overnight courier) or United States Express Mail, (b) certified,
registered, priority or express United States mail, return receipt requested,
(c) telecopy, or (d) messenger, by hand or any other means of actual delivery.
The Employee also may use and rely on the accuracy of the address of the Company
designated as its executive office in its most recent filing under the
Securities Exchange Act. The Parties acknowledge and agree that such actual
receipt will be presumed with, among other things, evidence of the signature by
a Representative of, or adult in the same household as, the receiving Party on a
return receipt, courier manifest or other courier’s acknowledgment of delivery
or receipt.

                        Section 8.        Interpretation, Headings,
Severability, Reformation, Etc.         The Parties agree that the provisions of
this Agreement have been negotiated, shall be construed fairly as to all
Parties, and shall not be construed in favor of or against any Party. The
section headings in this Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Agreement. The term “including”
shall mean “including (without limitation)", whether or not so stated. The terms
“including”, “including, but not limited to”, “including (without limitation)”
and similar phrases (a) mean that the items specifically listed after such term
are examples of the provision preceding such term and are not intended to be all
inclusive, (b) shall not in any way limit (or be deemed or construed to limit)
the generality of the provision preceding such term, and (c) shall not in any
way preclude (or be deemed or construed to preclude) any other applicable item
encompassed by the general provision preceding such term. In the event that any
provision of this Agreement shall be determined to be superseded, invalid,
illegal or otherwise unenforceable (in whole or in part) pursuant to applicable
law by a court or other governmental authority having proper jurisdiction and
venue, the parties agree that: (i) any such court or governmental authority
making such determination shall have the power, and is hereby requested by the
parties, to reduce the scope or duration of such provision to the maximum
permissible under applicable law or to delete such provision to the extent it
deems necessary to render such provision enforceable; (ii) such reduction or
deletion shall not impair or otherwise affect the validity, legality or
enforceability of the remaining provisions of this Agreement, which shall be
enforced as if the unenforceable provision were deleted or so limited, in each
case unless the deletion or limitation of the unenforceable term or provision
would impair the practical realization of the applicable party’s principal
rights and benefits hereunder; and (iii) such determination and such reduction
and/or deletion shall not be binding on any court or other governmental
authority not otherwise bound to follow such conclusions pursuant to applicable
law.

                        Section 9.        Successors and Assigns; Assignment;
Intended Beneficiaries.         Whenever in this Agreement reference is made to
any person, such reference shall be deemed to include the successors, assigns,
heirs and legal Representatives of such person, and, without limiting the
generality of the foregoing, all representations, warranties, covenants and
other agreements made by or on behalf of the Employee in this Agreement shall
inure to the benefit of the successors and assigns of the Company and the SPAR
Affiliates;

-7-



--------------------------------------------------------------------------------

provided, however, that, except as otherwise expressly provided herein (e.g.,
Section 3(j) respecting the Employee’s Estate), nothing herein shall be deemed
to authorize or permit the Employee to assign any rights or obligations under
this Agreement to any other person, and the Employee agrees to not make any such
assignment. Without limiting the generality of the foregoing, the Employee
acknowledges and agrees that the Company may pledge this Agreement and all
rights and interest arising hereunder to one or more lender(s), such lender(s)
under certain circumstances shall be entitled upon default under its loan
documents to enforce any and all of the rights, powers, privileges, remedies and
interests of the Company as so assigned in accordance with this Agreement, the
applicable loan documents and applicable law, and such lender(s) shall not be
responsible or liable for any of the acts, omissions, duties, liabilities or
obligations of the Company hereunder or otherwise. The representations,
agreements and other terms and provisions of this Agreement are for the
exclusive benefit of the Parties hereto and, except as otherwise expressly
provided herein, no other person shall have any right or claim against any Party
by reason of any of those provisions or be entitled to enforce any of those
provisions against any Party.

                        Section 10.        Survival of Agreements, Etc.        
Each of the representations and warranties (as of the date(s) made or deemed
made), covenants, waivers, releases and other agreements and obligations of each
Party contained in this Agreement: (a) shall be absolute, irrevocable and
unconditional, irrespective of (among other things) (i) the validity, legality,
binding effect or enforceability of any of the other terms and provisions of
this Agreement or any other agreement (if any) between the Parties, or (ii) any
other act, circumstance or other event described in this Section; (b) shall
survive and remain and continue in full force and effect in accordance with
their respective terms and provisions following and without regard to (i) the
execution and delivery of this Agreement and each other agreement (if any)
between the Parties and the performance of any obligation of such Party
hereunder or thereunder, (ii) any waiver, modification, amendment or restatement
of any other term or provision of this Agreement or any other agreement (if any)
between the Parties (except as and to the extent expressly modified by the terms
and provisions of any such waiver, modification, amendment or restatement),
(iii) any full, partial or non-exercise of any of the rights, powers,
privileges, remedies and interests of a Party or any SPAR Affiliate under this
Agreement, any other agreement (if any) between the Parties or applicable law
against such other Party or any other person or with respect to any obligation
of such Party, which exercise or enforcement may be delayed, discontinued or
otherwise not pursued or exhausted for any or no reason whatsoever, or which may
be waived, omitted or otherwise not exercised or enforced (whether intentionally
or otherwise), (iv) any extension, stay, moratorium or statute of limitations or
similar time constraint under any applicable law, (v) any pledge, assignment,
sale, conveyance or other transfer by the Company (in whole or in part) to any
other person of this Agreement or any other agreement (if any) between the
Parties or any one or more of the rights, powers, privileges, remedies or
interests of the Company therein, (vi) any act or omission on the part of the
Company, any SPAR Affiliate, any of their respective Representatives or any
other person, (vii) any termination or other departure of the Employee from his
or her employment, whether for cause or otherwise, or any dispute involving any
aspect of such employment; or (viii) any other act, event, or circumstance that
otherwise might constitute a legal or equitable counterclaim, defense or
discharge of a contracting party, co-obligor, guarantor, pledgor or surety;
ineachcase without notice to or further assent from the Employee or any other
person (except for such notices or consents as may be expressly required to be
given to such Party under this Agreement or any other agreement (if any) between
the Parties); (c) shall not be subject to any defense, counterclaim, setoff,
right of recoupment, abatement, reduction or other claim or determination that
the Employee may have against the Company, any SPAR Affiliate, any of their
respective Representatives or any other person; (d) shall not be diminished or
qualified by the death, disability, dissolution, reorganization, insolvency,
bankruptcy, custodianship or receivership of Party or any other person, or the
inability of any of them to pay its debts or perform or otherwise satisfy its
obligations as they become due for any reason whatsoever; and (e) with respect
to any provision expressly limited to a period of time, shall remain and
continue in full force and effect (i) through the specific time period(s) and
(ii) thereafter with respect to events or circumstances occurring prior to the
end of such time period(s).

                        Section 11.        No Waiver by Action, Cumulative
Rights, Etc.         Any waiver or consent from a Party respecting any provision
of this Agreement shall be effective only in the specific instance for which
given and shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of a Party at any time to
require performance of, or to exercise or enforce its rights or remedies with
respect to, any provision of this Agreement shall not affect the Party’s right
at a later time to exercise or enforce any such provision. Any acceptance by or
on behalf of a Party of any partial or late payment, reimbursement or
performance of any obligation of the other Party shall not constitute a
satisfaction or waiver of the obligation of such other Party then due or the
resulting default, and any acceptance by or on behalf of a Party of any payment,
reimbursement or performance of any obligation of such other Party during the
continuance of any default under this Agreement or any other agreement (if any)
between the Parties shall not constitute a waiver or cure thereof, and a Party
or its designee may accept or reject any such payment, reimbursement or

-8-



--------------------------------------------------------------------------------

performance without affecting any of its rights, powers, privileges, remedies
and other interests under this Agreement, other agreements (if any) between the
Parties and applicable law. No notice to or demand on a Party shall entitle such
Party to any other or notice or demand in similar or other circumstances. All
rights, remedies and other interests of the Parties and the SPAR Affiliates
hereunder are cumulative and not alternatives, and they are in addition to (and
shall not limit) any other right, remedy or other interest of the Employee under
this Agreement or the Company or any SPAR Affiliate under this Agreement, the
rules, policies or procedures of the Company or applicable law.

                        Section 12.        Counterparts; New York Governing Law;
Amendments,         This Agreement shall be effective as of the date written
below when executed by the Parties. This Agreement may have been executed in two
or more counterpart copies of the entire document or signatures pages hereto,
any of which may have been delivered by telecopy, pdf or other electronic means,
and all of which, when taken together, shall constitute a single agreement
binding upon all of the Parties hereto. This Agreement and all other aspects of
the Employee’s employment shall be governed by and construed in accordance with
the applicable laws pertaining in the State of New York, other than those
conflict of law rules that would defer to the substantive laws of another
jurisdiction. Each and every modification and amendment of this Agreement shall
be in writing and signed by all of the Parties hereto, and each and every waiver
of, or consent to any departure from, any representation, warranty, covenant or
other provision of this Agreement shall be in writing and signed by each
affected Party hereto.

                        Section 13.        Waiver of Jury Trial; All Waivers
Knowing, Intentional, Etc. In any action, suit or proceeding in any jurisdiction
brought against the Employee by the Company or any SPAR Affiliate, or vice
versa, each Party hereby absolutely, unconditionally, irrevocably and expressly
waives forever trial by jury. This waiver of jury trial by the Parties, and each
other waiver, release, relinquishment or similar surrender of rights (however
expressed) made by a Party in this Agreement, has been absolutely,
unconditionally, irrevocably, knowingly and intentionally made by such Party.

                        Section 14.        Entire Agreement.         No Party or
Representative of such Party has made, accepted or acknowledged any
representation, warranty, promise, assurance, agreement, obligation or
understanding (oral or otherwise) to, with or for the benefit of the other Party
with respect to the matters contained in this Agreement other than as expressly
set forth herein. This Agreement contains the entire agreement of the Parties,
and supersedes and completely replaces all prior and other communications,
discussions and other representations, warranties, promises, assurances,
agreements (including, without limitation, any previously existing Change in
Control Severance Agreement or other severance agreement or arrangement of the
Employee with the Company or any of its subsidiaries) and understandings (oral
or otherwise) between the Parties, with respect to the matters contained in this
Agreement.

                        In Witness Whereof, the Parties hereto have executed and
delivered this Agreement as of the last date written below:

COMPANY:
SPAR Group, Inc.


By: /s/ Robert G. Brown

--------------------------------------------------------------------------------

                                 [Officer's Signature]

Company's Current Address:
                SPAR Group, Inc.
                555 White Plains Road, Suite 250
                Tarrytown, New York 10591

Dated as of: June 4, 2007 EMPLOYEE:


 /s/ Charles Cimitile

--------------------------------------------------------------------------------

[Employee's Signature]

                                 Charles Cimitile
[Employee's Name Please Type or Print]
Employee's Current Address:



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Dated as of: June 4, 2007
